AO 442 (Rev. 11/1I) Arrest Warrant




                                        UNITED STATES DISTRICT COURT
                                                                  for the

                                                       Middle District of Tennessee


                   United States of America
                                  V.                                )
             In the Matter of the Extradition of                   )        Case No. Z I   - ry' - t-11L-IG(
    Riccardo Paolo SPAGNI a/k/a Ricardo Paolo Spagni




                            Defendant


                                                     ARREST WARRANT
To:       Any authorized law enforcement officer


          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
                             Riccardo Paolo SPAGNI a/k/a Ricardo Paolo Spagni
(name ofpets•on to be arrested)

who is accused of an offense or violation based on the following document filed with the court:

0     Indictment         O Superseding Indictment         Q Information        O Superseding Information                  [Complaint
Q Probation Violation Petition           Q Supervised Release Violation Petition           0 Violation Notice             Q Order of the Court

This offense is briefly described as follows:
    Being a fugitive from South Africa, South Africa, for commiting fraud, in violation of the criminal laws of South Africa.




                                                                                                                                   i
Date:         07/21/2021
                                                                                              suing officer's signatztt•e


City and state:       Nashville, Tennessee
                                                                                              Printed name at     title



                                                                Return

           This warrant was received on (date)                          and the person was arrested on (date)               —?- 7-1 ,1%
at (city and state) Ij           -TA)-


Date:
                                                                                           A resting officer's signature



                                                                                             Printed name and title




               Case 3:21-mj-04149 Document 7 Filed 07/21/21 Page 1 of 1 PageID #: 116
